Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on June 29, 2021 is acknowledged.  Claims 1-15 are pending in the instant application.  

Election/Restrictions
Applicant elected without traverse Group 1 (claims 1-4 and 6-7) drawn to a peptide and without traverse SEQ ID NO:1 as the peptide and lung cancer  in the reply filed June 29, 2021.   The restriction is deemed proper and is made FINAL in this office action.  Claims 2-3, 5, 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  *Please note that he elected species of SEQ ID NO:1 has been searched and is free of the art.  However, the prior art search was expanded to other species encompassed by instant claim 1 and art was found.
Claims 1, 4 and 6-7 are examined on the merits of this office action.


Claim Objection
Claim 6 is objected for the following informality: it is suggested that the the comma following vaccine in line 1 be removed.  


Sequence Compliance
This application fails to comply with the requirements of 37 C.F.R 1.821-1.825 for the reasons set forth on the attached Notice to Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821-1.825) before the application can be examined under 35 U.S.C 131 and 

Drawings
The drawings are objected to because according to 37 CFR 1.821(b) the sequence information so conveyed must still be included in a "Sequence Listing” and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the “Brief Description” of the Drawings.  Figures 4-8 comprises sequences without sequence identifiers.  There are no sequence identifiers listed in Figure 4-8 or the description of Figures 4-8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, Claims 1, 4 and 6-7 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claim 1 recites “An isolated polypeptide of SEQ ID NO: 1 (TLAFLIFNI) or a fragment thereof, wherein the fragment comprises at least 9 amino acids which has at least 70%, at least 75%, at least 80%, at 5least 85%, at least 90%, at least 95%, or at least 99% sequence identity to the isolated polypeptide of SEQ ID NO: 1 or has one or more of amino acid substitution(s), deletion(s) and addition(s) compared to the isolated polypeptide of SEQ ID NO: 1.”  Claim 4 claims wherein the peptide binds HLA-A0201 and claim 6 claims wherein the peptide is in a vaccine with an adjuvant for treatment of HLA-A0201 cancer and claim 7 further claims dendritic cells.

Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see MPEP 2106.03)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see 2106.04)?
Yes, the claims are directed to a natural phenomenon, a naturally occurring peptide and a naturally occurring adjuvant including dendritic cells.  Given the broadest reasonable interpretation of a fragment, the peptide can be any sequence given claim 1 claims “one or more amino acid substitution(s), deletion(s) and addition(s) compared to the isolated polypeptide of SEQ ID NO: 1”.  Thus, the peptide can be embedded within another sequence and can be completely different from SEQ ID NO:1 given that one or more substitutions allows for the entire peptide to be substituted.  The claims encompass any peptide and any peptide that binds HLA-A0201 including naturally occurring peptides.  

Accordingly, the pending claims are directed to a naturally occurring products (naturally occurring peptides).  
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? (see MPEP 2106.04 (d)) NO. This judicial exception is not integrated into a practical application because it does not provide a treatment that affirmatively recites an action that effects a particular treatment for a disease or medical condition.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see MPEP 2106.05))? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception.   Claim 6 claims “A vaccine” comprising said naturally occurring peptides, and an adjuvant.  Given the broadest reasonable interpretation, this can be a naturally occurring adjuvant as there are many naturally occurring adjuvants.  For example, dendritic cells are naturally occurring and would not functionally or structurally alter the peptide as it is found in nature.  There is no of data or evidence showing that the composition encompassed by the instant claims comprising naturally occurring peptides alone or in combination with an adjuvant is structurally or functionally distinct from what is found in nature. 
Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claims 1, 4 and 6-7 do not qualify as eligible subject matter.


Claim Rejections - 35 USC § 112, First Paragraph

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
Claim 1 claims “An isolated polypeptide of SEQ ID NO: 1 (TLAFLIFNI) or a fragment thereof, wherein the fragment comprises at least 9 amino acids which has at least 70%, at least 75%, at least 80%, at 5least 85%, at least 90%, at least 95%, or at least 99% sequence identity to the isolated polypeptide of SEQ ID NO: 1 or has one or more of amino acid substitution(s), deletion(s) and addition(s) compared to the isolated polypeptide of SEQ ID NO: 1.”  Claim 4 claims wherein the peptide binds HLA-A0201 and claim 6 claims wherein the peptide is in a vaccine for treatment of HLA-A0201 cancer.  The claims are broad with respect to the peptide fragment of SEQ ID NO:1 given how Applicants define or more amino acid substitution(s), deletion(s) and addition(s) compared to the isolated polypeptide of SEQ ID NO: 1”.  Thus, the peptide can be embedded within another sequence and can be completely different from SEQ ID NO:1 given that one or more substitutions allows for the entire peptide to be substituted.  The claims encompass any peptide and thus, possibilities are vast.  
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of peptides that meet the structural requirements encompassed by the claims are also able maintain the same functional properties of being immunogenic.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, Applicants reduced to practice instant SEQ ID Nos:1-6 (see table 1) which are all variants of instant SEQ ID NO:7 (PLAFLIFNI).  Applicant’s specification states “the mutant polypeptide (depicted in TLAFLIFNI, SEQ ID NO: 1), the mutant polypeptide's variant (depicted in TMAFLIFNI, SEQ ID NO:2), the mutant polypeptide's variant (depicted in TLAFLIFNV, SEQ ID NO: 3), the mutant polypeptide's variant (depicted in TLAFLIFNL, SEQ ID NO: 4), the mutant polypeptide's variant (depicted in TMAFLIFNL, SEQ ID NO: 5), and the mutant polypeptide's variant (depicted in TMAFLIFNV, SEQ ID NO: 6), respectively, thus screening out those polypeptides whose IC5o scores are not only 5 below 500 
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes six peptide variants of instant SEQ ID NO:7 reduced to practice is not sufficient to exemplify the breadth of the genus given that the only structural requirements is a peptide fragment of SEQ ID NO:1 with any number of substitutions, deletions, insertions or additions.  One of ordinary skill in the art would not consider peptides reduced to practice representative of the full scope of the claimed genus.  Applicants provide no guidance with regards to what amino acids/sequences are required to retain the desired functional activity of binding HLA-A0201 or treating cancer.
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
Applicants disclose the complete structure of SEQ ID NO:7 (PLAFLIFNI) which is the native peptide.

	ii. Partial structure: 
	Applicants reduced to practice instant SEQ ID Nos:1-6 (see table 1) which are all variants of instant SEQ ID NO:7 (PLAFLIFNI).  Applicant’s specification states “the mutant polypeptide (depicted in TLAFLIFNI, SEQ ID NO: 1), the mutant polypeptide's variant (depicted in TMAFLIFNI, SEQ ID NO:2), the mutant polypeptide's variant (depicted in TLAFLIFNV, SEQ ID NO: 3), the mutant polypeptide's variant 
	As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes SEQ ID Nos:1-6 peptide reduced to practice is not sufficient to exemplify the breadth of the genus given that the claim can be any fragment of SEQ ID NO:1 with any number of substitutions, deletions, insertions or additions.  One of ordinary skill in the art would not consider the peptide reduced to practice representative of the full scope of the claimed genus.  Applicants provide no guidance with regards to what amino acids/sequences are required to retain the desired HLA-A0201 binding and cancer treating activity.
Applicant has failed to provide sufficient structure given the breadth of the genus, designing peptides that meet both the structural and functional characteristics of the instant claims is highly unpredictable.  Applicants have failed to show a structure function relationship between the peptides encompassed by the claim and treating cancer and binding HLA-A0201.

	iii. Physical and/or chemical properties: 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of the peptide that would retain the ability to bind HLA-A0201 or treat cancer.  Understanding the physical basis for the claimed activity is critical to determining which of the peptides that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  

Regarding the prior art, there is lack of guidance with regards to peptides of SEQ ID NO:1 and HLA-A0201 binding.  However,   Parker (J Immunol 1992; 149:3580-3587) teaches that “Previous studies have indicated that most HLAA2-binding peptides are 9 amino acid (aa) residues long, with a Leu at position 2 (P2) and a Val or Leu at P9. We compared the binding properties of different peptides by measuring the rate of dissociation. The simplest peptide that we identified that could form HLA-A2 complexes had the sequence (in single letter aa code) GLFGGGGGV, indicating that three nonglycine aa are sufficient for binding to HLA-A2. To determine whether most nonapeptides that contained Leu at P2 and Val or Leu at P9 could bind to HLA-A2, we tested the binding of nonapeptides selected from published HIV and melanoma protein sequences, and found that six of seven tested formed stable HLA-A2 complexes. We identified an optimal antigenic undecapeptide from the cytomegalovirus gB protein that could form stable HLA-A2 complexes that contained apparent anchor residues at P2 and P11 (sequence FIAGNSAYEYV), indicating that the spacing between anchor residues can be somewhat variable. Finally,we tested the importance of every aa in the influenza A matrix peptide 58-66 (sequence GILGFVFTL) for binding to HLA-A2, by using Ala-substituted and Lys-substituted peptides. We found that multiple positions were important for stable binding, including P2, P3, P5-P7, and P9. We conclude that the P2 and P9 anchor residues are of prime importance for peptide binding to HLA-A2. However, other peptide side chains (especially at P3) contribute to the stability of the interaction. In certain cases, the
optimal length for peptide binding can be longer than 9 residues” (see abstract).  Thus, each amino acid could play a role in binding and a single mutation can have dramatic effect on function and the ability of the peptide to bind HLA-A0201 and treat cancer.  
Taken as a whole, the structure/function relationship regarding the peptides encompassed by the instant claims and the desired property of binding HLA-A0201 and treating cancer is not sufficiently described.  As a result, it is impossible to predict, based on the specification, what peptides would have the desired properties.
v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the adhesive molecule to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides that meet the structural requirements of the claims would also have the same functional properties of binding HLA-A0201 and treating cancer.  The Applicant’s specification provides little guidance as to what peptides/amino acids encompassed by the claims would bind HLA-A0201 and treating cancer.  
Conclusion

In conclusion, only SEQ ID Nos:1-7 satisfy the written description requirements of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "High” with regards to “High affinity" in claim 4 is a relative term which renders the claim indefinite.  The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicants have not defined to what extent of having an affinity to HLA-A0201 would be considered “high”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aspord (Journal of Investigative Dermatology (2012) 132, 2395–2406) as evidenced by National Cancer Institute (Definition of Vaccine, accessed on July 27, 2021) and Proleukin (https://proleukin.com/hcp/how-proleukin-works, accessed on July 27, 2021).
Claim interpretation of claim 1: Claim 1 claims “An isolated polypeptide of SEQ ID NO: 1 (TLAFLIFNI) or a fragment thereof, wherein the fragment comprises at least 9 amino acids which has at least 70%, at least 75%, at least 80%, at 5least 85%, at least 90%, at least 95%, or at least 99% sequence identity to the isolated polypeptide of SEQ ID NO: 1 or has one or more of amino acid substitution(s), deletion(s) and addition(s) compared to the isolated polypeptide of SEQ ID NO: 1.”  Given the broadest reasonable interpretation of a fragment, the peptide can be any sequence given claim 1 claims “one or more amino acid substitution(s), deletion(s) and addition(s) compared to the isolated polypeptide of SEQ ID NO: 1”.  Thus, the peptide can be embedded within another sequence and can be completely different from SEQ ID NO:1 given that one or more substitutions allows for the entire peptide to be substituted.  Claim 1 encompass any peptide and claim 4 encompasses any peptide that binds HLA-A0201.   Furthermore, “vaccine” as found in instant claim 6 is defined as “ A substance or group of substances meant to cause the immune system to respond to a tumor or to microorganisms, such as bacteria or 
Aspord discloses a composition comprising the HLA-A*0201-restricted peptide ELAGIGILTV (MelA26-35) thus meeting the limitations of a peptide fragment of SEQ ID NO:1 with “one or more” substitutions/additions (in particular, 8 substitutions and one addition) (see page 2404, right column, last paragraph).  Regarding claims 6-7, Aspord discloses a vaccine comprising peptide loaded dendritic cells and proleukine (thus meeting the limitations of an adjuvant, proleukin is an immune stimulating compound as evidenced by Proleukin (https://proleukin.com/hcp/how-proleukin-works, accessed on July 27, 2021) and ELAGIGILTV (see page 2405, left column, first paragraph, page 2405, left column, first paragraph, lines 6-8).    Regarding claim 4, the HLA-A*0201-restricted peptide ELAGIGILTV binds HLA-A*0201 thus meeting the limitations of instant claim 4.  
Claim 6 claims “for use in the treatment of a tumor in a HLA-A0201 positive subject”.  Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Aspord teaches the same composition of instant claim 6 including the same peptide and thus the composition would be capable of treating a tumor (including lung cancer) in an HLA-A0201 positive subject.  



Claim(s) 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Vol. 5, 2756–2765, October 1999).
Claim interpretation of claim 1: Claim 1 claims “An isolated polypeptide of SEQ ID NO: 1 (TLAFLIFNI) or a fragment thereof, wherein the fragment comprises at least 9 amino acids which has at least 70%, at least 75%, at least 80%, at 5least 85%, at least 90%, at least 95%, or at least 99% sequence or has one or more of amino acid substitution(s), deletion(s) and addition(s) compared to the isolated polypeptide of SEQ ID NO: 1.”  Given the broadest reasonable interpretation of a fragment, the peptide can be any sequence given claim 1 claims “one or more amino acid substitution(s), deletion(s) and addition(s) compared to the isolated polypeptide of SEQ ID NO: 1”.  Thus, the peptide can be embedded within another sequence and can be completely different from SEQ ID NO:1 given that one or more substitutions allows for the entire peptide to be substituted.  Claim 1 encompass any peptide and claim 4 encompasses any peptide that binds HLA-A0201.  
Wang discloses a vaccine comprising the immunodominant 9-amino acid peptide derived from the MART-1 tumor antigen (AAGIGILTV, an HLA-A0201 binding peptide, see page 2763, left column, third paragraph, lines 1-4) complexed with incomplete Freund’s adjuvant (see abstract, lines 3-6).  Regarding claim 4,  AAGIGILTV is an HLA-A0201 binding peptide (see page 2763, left column, third paragraph, lines 1-4).
Claim 6 claims “for use in the treatment of a tumor in a HLA-A0201 positive subject”.  Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Wang teaches the same composition of instant claim 6 including the same peptide and thus the composition would be capable of treating a tumor (including lung cancer) in an HLA-A0201 positive subject.  Nevertheless, Wang suggests use as an immunotherapy for melanoma patients (see abstract, last three lines).  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        at